United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-3481
                                ___________

Robert J. Love,                       *
                                      *
             Appellant,               *
                                      *
Dennis W. Strutton,                   *
                                      *
             Plaintiff,               *
                                      *   Appeal from the United States
      v.                              *   District Court for the
                                      *   Eastern District of Missouri.
Dorn Schoffman, Director, Missouri    *
Department of Mental Health; Alan     *      [UNPUBLISHED]
Blake, CEO, Missouri Sex Offender     *
Treatment Center; Dr. Jay Engleheart, *
Medical Director, Missouri Sexual     *
Offender Treatment Center; Dr. Marty *
Bellew-Smith, Clinical Director,      *
Missouri Sexual Offender Treatment    *
Center; Dr. Linda Mead, Missouri      *
SOTC Psychologist, Missouri Sex       *
Offender Treatment Center; James      *
Purkett, Superintendent of Farmington *
Correctional Center; Gerald Hoefline, *
Sex Offender Assessment Unit          *
Evaluator; Dr. Laura Hunsucker,       *
Missouri Sex Offender Treatment       *
Program,                              *
                                      *
             Appellees.               *
                                   ___________

                             Submitted: August 31, 2005
                                Filed: September 2, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Love, who has been committed under Missouri’s Sexually Violent
Predator Act, appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B) preservice
dismissal without prejudice of his complaint. Following de novo review, see Moore
v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude the district
court properly dismissed the complaint. Among its infirmities, the complaint did not
specify which of the many named defendants was responsible for each of the alleged
harms, many of the claims were stated in the most general terms, and the attack on the
fact and duration of Love’s confinement must be brought in a habeas corpus petition
after exhausting state remedies.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-